Citation Nr: 1110834	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the left ear.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1974 and from July 1975 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Hartford, Connecticut Department of Veterans' Affairs (VA) Regional Office (RO).  By a June 2008 rating decision, the RO denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair, which, following the receipt of additional evidence, was confirmed and continued in an August 2008 rating decision.  In a July 2009 rating decision, the RO declined to reopen the previously denied claim of service connection for right ear hearing loss; and also denied service connection for hearing loss of the left ear.  The Veteran perfected a timely appeal of these issues to the Board.

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in January 2011.  A transcript of that hearing has been associated with the claims file.

The issues of service connection for hearing loss of the right and left ears are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  A March 1983 RO decision denied service connection for hearing loss of the right ear, finding that the evidence was not new and material showing that the preexisting right ear hearing loss disability was aggravated by service.

2.  The evidence added to the record since the March 1983 RO decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for hearing loss of the right ear.

3.  The Veteran's current residuals of a left shoulder rotator cuff repair were not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The March 1983 RO decision that denied service connection for hearing loss of the right ear was not appealed and thus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  New and material evidence having been received, the claim for service connection for hearing loss of the right ear is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to compensation pursuant to 38 U.S.C. § 1151 for residuals of a left shoulder rotator cuff repair, as a result of VA medical treatment, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for compensation under 38 U.S.C.A. § 1151, he was provided notice of the VCAA in January 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in June 2009, pertaining to the downstream disability rating and effective date elements of his claim, with subsequent re-adjudication in an August 2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, Social Security Administration (SSA) records, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

New and Material Evidence

Pertinent Laws and Regulations

A March 1983 RO decision denied service connection for hearing loss of the right ear, finding that the evidence submitted was not new and material.  The Veteran did not appeal and the March 1983 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Analysis 

The evidence of record at the time of the March 1983 RO decision included service treatment records and VA outpatient treatment reports.  Service treatment reports reflect that, upon entry into active service in July 1975, hearing loss was noted among the diagnoses and defects.  Thereafter the Veteran was released from active duty, with a finding that he was qualified for separation, although no separation examination was of record.  VA outpatient treatment reports reflect that the Veteran was provided audiometric testing in July 1976 and was diagnosed with status post right conductive hearing loss and bilateral sensorineural hearing loss.  Subsequent VA medical records from August 1976 to February 1983 reflect findings and diagnoses of conductive hearing loss in the right ear since a tympanoplasty in 1965, status post tympanoplasty, moderate high frequency hearing loss of the left ear, moderate conductive hearing loss of the right ear, and the Veteran underwent an exploratory tympanotomy and ossiculoplasty in February 1983.  

The new evidence of record submitted after the March 1983 RO decision includes VA outpatient treatment reports, private medical records, SSA records, and the Veteran's testimony.  During a January 2011 hearing, the Veteran testified that during his time in the military he was exposed to noise from weapons firing in his boot camp training and from vehicle and plane noise.  He also reported that he was medically discharged for a dislocation of the right ankle and he was not provided a final hearing test prior to his discharge.  The Veteran testified that he first began receiving treatment for his hearing within a year after he got out of service and he has surgeries on his right ear several times since the 1970's.  SSA records reflect that the Veteran was awarded social security disability benefits for a back disorder and mental disorders.  

Private and VA medical records reflect that the Veteran reported in a July 1976 VA medical record that since his surgery in 1965, he had difficulty hearing and an increase in hearing loss in the right ear for the past several years.  In an August 1976 VA outpatient treatment report, the Veteran was provided a provisional diagnosis of bilateral hearing loss.  Subsequent private and VA medical records reflect the Veteran had been treated for and diagnosed with hearing loss in the right and left ears.  An August 2009 private medical record reflects the Veteran was diagnosed with moderate to severe sensorineural hearing loss, worse on the right, and the private physician found that hearing loss was a result of acoustical trauma from military service.  An October 2010 VA outpatient treatment report reflects a current diagnosis of high frequency sensorineural hearing loss in the left ear and mild to severe hearing loss in the right ear with a conductive component due to a tympanoplasty in the 1980's.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's hearing loss of the right ear and relates to unestablished facts that are necessary to substantiate his claim for service connection for hearing loss of the right ear.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes VA outpatient treatment reports which reflect a continuity of treatment for right ear hearing loss from within a year of the Veteran's active service to the present time and a private physician's opinion that hearing loss was a result of acoustical trauma from military service.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final March 1983 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for hearing loss of the right ear.  Therefore, the Veteran's claim for service connection for hearing loss of the right ear is reopened.  See 38 C.F.R. § 3.156(a).

Compensation Under 38 U.S.C.A. § 1151 

Pertinent Laws and Regulations

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service- connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (2010).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e. given in orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 3.361(d)(2), 17.32.  

Analysis

In statements and testimony throughout the duration of the appeal, the Veteran has maintained that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair.  Specifically, the Veteran testified in a January 2011 video conference hearing, that he underwent surgery at the West Haven VA medical center (VAMC) in April 2007 and December 2007 and that the April 2007 surgery caused the need for a another corrective surgery in December 2007.  He reported in April 2007, he had surgery to correct a tear and reported that he had pins inserted in his shoulder which he was not aware of, after which his shoulder had gotten worse.  The Veteran testified that he continued to have severe pain following the April 2007 surgery and was provided a magnetic resonance imaging (MRI) scan, after which he underwent surgery in December 2007, although the Veteran stated that he was not told what was wrong, just that he needed surgery.  He reported that he believed that the physicians who performed his surgery were hiding things and mistakenly put pins into his shoulder which caused him a lot of grief and discomfort.  The Veteran testified that he did not sign any consent form allowing them to put pins into his shoulder, although the form he signed was for the surgery to correct whatever problem there was and "things would be easy."  Finally, the Veteran argued that the second surgery was performed to fix the first surgery, after which things were a lot easier and he felt a lot better, however, he still had difficulties with shoulder movement and pain.  

The Board notes that during a February 2010 hearing at the RO, the Veteran also testified that he talked with a physician outside of the VA about the quality of the first surgery in April 2007 and the physician said that "the VA did very good on it" and that "they know the work."  

VA outpatient treatment reports reflect that the Veteran had a history of a motor vehicle accident in 1995 which caused multiple injuries including a left rotator cuff injury and he has had prior surgeries for a left rotator cuff repair in 1995, 1997, 2002 and 2003 by a private physician.  

In March 2006 the Veteran was treated for right shoulder pain which X-rays demonstrated was consistent with calcific tendonitis possibly involving the supraspinatus tendon.  Thereafter, the Veteran was treated for left shoulder pain through September 2006, at which time he consulted with a VA physician to evaluate the possibility of surgical repair of the supraspinatus as conservative treatment had failed.  In September 2006, an MRI demonstrated a full thickness tear of the supraspinatus, the Veteran was noted to have a history of a left rotator cuff repair in 2003 and was diagnosed with a possible failed prior rotator cuff repair versus a new tear of the supraspinatus.  Later in September 2006, a VA physician discussed the risks and benefits of a revision rotator cuff (RTC) surgery, after which, the Veteran wished to proceed with the surgery.  It was also noted at this time that he verbalized a good understanding of the planned procedure after being provided pre-procedure education.  

The Veteran was scheduled for a left rotator cuff repair surgery in April 2007.  VA medical records reflect that in February 2007, the Veteran was notified of the date of his surgery and that he was scheduled to sign his consent for the surgery in March 2007.  Informed consent was obtained in March 2007.  In a March 2007 VA outpatient treatment report, the VA physician noted that the Veteran understood the risks and benefits of surgery, specifically that this repair may not improve his pain as his pain may be coming from his cervical pain and he still wished to proceed at this time.  Also in March 2007, the risks and benefits of anesthesia were explained, all questions were answered and the Veteran wished to proceed.  A March 2007 VA outpatient treatment report reflect the Veteran's informed consent had been obtained.  The Veteran's consent was again verified in April 2007 as it was noted that the Veteran verbalized an understanding of the procedure; completed consent was obtained; the consent, schedule, and the correct site were validated by the Veteran; and the consent documentation was present.  Also at this time, he was noted to have fully consented to the scheduled surgical treatment plan.  

Two weeks following the April 2007 surgery, VA outpatient treatment reports revealed normal post-operation shoulder radiographs were found and the Veteran had been performing pendulum exercises at home with good pain relief, and denied any other complaints.  At this time, it was noted that active range of motion would begin in two months.  In June 2007 the Veteran initially complained of a three day history of bilateral shoulder pain and swelling.  He was treated in August 2007 for severe pain in the left shoulder despite apparent good progress up until two weeks earlier.  He was diagnosed with likely mobilization tendonitis status post a rotator cuff surgery four months ago.  A September 2007 MRI revealed that the Veteran had a re-tear of the left rotator cuff with continued pain.  At this time, it was noted the Veteran was to be followed up for consent and was notified of when surgery was scheduled.  

In September 2007 and October 2007, the Veteran was provided with pre-procedure education and verbalized a good understanding of the planned procedure.  In October 2007 it was noted that the Veteran's surgery was scheduled for December 2007.  The risks and benefits of anesthesia were explained in November 2007 and the Veteran agreed to proceed.  A November 2007 VA outpatient treatment report noted the Veteran's consent was in his chart and a December 2007 VA outpatient treatment report noted that the Veteran's re-consent was in the chart.  Informed consent was specifically noted to have been received in November 2007 and December 2007.  Also in December 2007, a VA nurse intraoperative report reflects that the Veteran's valid consent and identification band were confirmed and that the Veteran identified the surgical procedure and operative site in his own words.  In a December 2007 VA operation report, the VA physician noted the Veteran had two prior failed rotator cuff repairs, he had a repeat rotator cuff tear to the supraspinatus muscle, and, after obtaining informed consent, the Veteran was brought to the operating room.  Thereafter, from January 2008 to May 2008, the Veteran's status post revision of a left rotator cuff repair was noted to be doing well with no reported issues.  

After a review of the record, the Board finds a preponderance of the evidence to be against the Veteran's claims for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair.  

The Board notes that the medical evidence of record demonstrates that the Veteran's residuals of a left shoulder rotator cuff repair were not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  In this regard, the Board finds that the Veteran had surgeries in 1995, 1997, 2002 and 2003 prior to the April 2007 surgery, a September 2006 MRI demonstrated a full thickness tear of the supraspinatus and the Veteran was diagnosed with a possible failed prior rotator cuff repair versus a new tear of the supraspinatus at this time, for which he was scheduled for a left rotator cuff repair.  In addition, the evidence of record reflects that the Veteran was provided information regarding the risks and benefits of this surgery, particularly, in March 2007 a VA physician noted that the Veteran understood the risks and benefits of surgery, specifically that this repair may not improve his pain as his pain may be coming from his cervical pain and he still wished to proceed at this time.  Thereafter, informed consent was obtained in March 2007 and the Veteran was informed of the risks and benefits of the anesthesia in March 2007 and agreed to proceed with the surgery.  Moreover, the Veteran's consent was again verified in April 2007 as it was noted that the Veteran verbalized an understanding of the procedure, completed consent was obtained, consent, correct site, and schedule were validated by the Veteran, and the consent documentation was present.  

Following the April 2007 surgery, VA outpatient treatment reports revealed normal post-operation shoulder radiographs, the Veteran had been performing pendulum exercises at home, had good pain relief, and denied any other complaints up until June 2007 when he began to complain of left shoulder pain.  A September 2007 MRI revealed that the Veteran had a re-tear of the left rotator cuff with no findings related to any carelessness, negligence, lack of proper skill or similar instance of fault on the part of the VA in furnishing the April 2007 surgery, or that such re-tear of the left rotator cuff was proximately due to an event not reasonably foreseeable.  Thereafter, the Veteran was scheduled for another left rotator cuff repair surgery in December 2007, for which the risks and benefits were explained and informed consent was obtained in November 2007 with re-consent noted in December 2007.  While the December 2007 VA operation report noted the Veteran had two prior failed rotator cuff repairs, he was found have a repeat rotator cuff tear, and such re-tear was not attributed to any prior surgical procedure.  

The Board finds that there is no evidence of record which demonstrates that such residuals of a left shoulder rotator cuff repair were proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the April 2007 surgical treatment.  Moreover, VA outpatient treatment records from March 2006 to May 2008, pursuant to the Veteran's surgeries in April 2007 and December 2007 reflect that the risks and benefits were discussed with the Veteran to which he agreed, and that he provided his informed consent in March 2007 and November 2007 for these surgeries.  In addition, the Veteran testified that he talked with a physician outside of the VA about the quality of the first surgery in April 2007 and the physician said that "the VA did very good on it" and that "they know the work."  Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair is not warranted.

Under certain circumstances, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges the Veteran's statements that his current left shoulder residuals are the result of the April 2007 left rotator cuff repair procedure at the VAMC in West Haven in which the surgery caused a subsequent corrective surgery in December 2007.  Although, as a lay person, the Veteran is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or etiology.  See 38 C.F.R. § 3.159(a)(1) (2010).  Thus, the Veteran's statements are not competent lay evidence of the etiology of his residuals of left rotator cuff repair, as they would constitute medical conclusions which he is not competent to make.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, service connection for hearing loss of the right ear is reopened; and the appeal is granted to this extent only.

Compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair is denied.  


REMAND

Having found that the Veteran has successfully reopened the claim for service connection for hearing loss of the right ear, the Board must now conduct a de novo review.  However, the Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for hearing loss of the right and left ears.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

During a January 2011 hearing, the Veteran testified that during his time in the military he was exposed to noise from weapons firing in his boot camp training and from vehicle and plane noise.  He also reported that he was medically discharged for a dislocation of the right ankle and he was not provided a final hearing test prior to his discharge.  The Veteran testified that he first began receiving treatment for his hearing within a year after he got out of service and he has surgeries on his right ear several times since the 1970's.  

SSA records reflect that the Veteran was awarded social security disability benefits for a back disorder and mental disorders.  

As noted above, service treatment reports reflect that, upon entry into active service in July 1975, hearing loss was noted among his diagnoses or defects and audiometric testing revealed the Veteran had hearing loss disability in both ears within VA standards as set by 38 C.F.R. § 3.385.  Thereafter he was released from active duty, with a finding that he was qualified for separation, although no separation examination was of record.  

The Veteran's DD 214 forms indicate that his primary and secondary military occupational specialties (MOS's) included the designation "AR-0000" indicating an airman recruit.  

Private and VA medical records reflect that the Veteran was provided audiometric testing at the VA in July 1976 and was diagnosed with status post right conductive hearing loss and bilateral sensorineural hearing loss.  The Veteran reported in a July 1976 VA medical record that since his surgery in 1965 he has had difficulty hearing and had an increase in hearing loss in the right ear for the past several years.  In August 1976 the Veteran was diagnosed with conductive hearing loss of the right ear, since a tympanoplasty in 1965.  An October1977 VA outpatient treatment report reflects a diagnosis of right ear deafness for the past three years.  The Veteran was thereafter diagnosed at the VA with moderate high frequency hearing loss of the left ear in December 1978.  Subsequent private and VA medical records reflect the Veteran had been treated for and diagnosed with hearing loss in the right and left ears and was provided several surgeries on the right ear in the 1970's and early 1980's.  

An August 2009 private medical record reflects the Veteran reported a history of military noise exposure to firearms and artillery.  He was diagnosed with moderate to severe sensorineural hearing loss, worse on the right.  The private physician found that hearing loss was a result of acoustical trauma from military service.  

An October 2010 VA outpatient treatment report reflects the Veteran has a current diagnosis of high frequency sensorineural hearing loss in the left ear and mild to severe hearing loss in the right ear with a conductive component due to a tympanoplasty in the 1980's.  Thus, the evidence of record demonstrates that the Veteran has a current hearing loss disability in both ears within VA standards as set by 38 C.F.R. § 3.385.

In considering the Veteran's lay statements of exposure to noise from weapons firing in his boot camp training and from vehicle and plane noise in active service, the audiometric findings upon entry into active service showing a hearing loss disability in both ears (as defined by VA under 38 C.F.R. § 3.385), the treatment for hearing loss within a year of the Veteran's separation from active service, the Veteran's reports in VA outpatient treatment records of having a tympanoplasty in 1965 with problems hearing since that time, the July 1976 VA outpatient treatment report revealing a diagnosis of bilateral sensorineural hearing loss, the VA outpatient treatment reports demonstrating continual treatment for hearing loss since within a year of the Veteran's discharge from active service, and the August 2009 private physician's opinion that hearing loss was a result of acoustical trauma from military service, the Board finds that a VA examination is necessary to obtain opinions as to: whether the Veteran's preexisting hearing loss disability in both ears was aggravated (permanently worsened beyond the normal progress of the disorder) by his active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA ears, nose and throat (ENT) examination by an appropriate specialist to determine the current nature of his hearing loss disability of the right and left ears.  The claims folder must be made available to and reviewed by the examiner in connection with the examination, to include a review of the service treatment reports and a copy of this remand.  All tests deemed necessary should be conducted.  The examiner should provide a diagnosis of any current hearing loss disability found.  Based the results of the examination and a review of the claims folder, to include (1) the service treatment records and (2) the VA outpatient treatment reports from 1976 and thereafter, the examiner is asked to provide an opinion on the following:

With respect to the right ear: 

(a).  Based upon an assessment of the entire record and given that the Veteran's audiometric testing for the right ear showed 45 decibels or greater in the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz on the July 1975 enlistment examination report, was there a worsening of the preexisting right ear hearing loss disability during the Veteran's period of active service from July 1974 to August 1974 and from July 1975 to November 1975?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent symptoms resulting from his active service; or whether there was a permanent worsening of the underlying pathology of the right ear hearing loss disability due to his period of active service, resulting in any current disability.  

(b).  If there was a permanent worsening of the preexisting right ear hearing loss disability during the Veteran's period of active service, was such a worsening due to the natural progress of that condition?

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.






With respect to the left ear: 

(a).  Based upon an assessment of the entire record and given that the Veteran's audiometric testing for the left ear showed 45 decibels in the frequency at 4000 Hertz on the July 1975 enlistment examination report, was there a worsening of the preexisting left ear hearing loss disability during the Veteran's period of active service from July 1974 to August 1974 and from July 1975 to November 1975?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent symptoms resulting from his active service; or whether there was a permanent worsening of the underlying pathology of the left ear hearing loss disability due to his period of active service, resulting in any current disability.  

(b).  If there was a permanent worsening of the preexisting in left ear hearing loss disability during the Veteran's period of active service, was such a worsening due to the natural progress of that condition?

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


